Case 7:19-cv-00243-MFU-RSB Document 43 Filed 01/15/21 Page1of6 Pageid#: 1013

IN THE UNITED STATES DISTIRCT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION
KAREN RENEE PRESTON, )
Plaintiff, )
) Case No. 7:19-cv-00243
v. )
) By: Michael F. Urbanski
BRIAN ROBERT GRIMES, et al., ) Chief United States District Judge
Defendants. )

MEMORANDUM OPINION

This matter is before the court on plaintiff Karen Renee Preston’s motion to strike
the proposed deposition etrata sheet of Nathan L. Guerette, M.D., pursuant to Federal Rule
of Civil Procedure 30(e). Mot. to Strike, ECF No. 31. Preston argues that the changes made
by Dr. Guetette ate substantive and improperly change the meaning of his testimony. ECF
No. 32 at 3. Defendants Brian Robert Grimes and Walmart Transportation, LLC (“Wal-
Mart”), deny that the changes are substantive and argue that Preston’s motion should be
denied. ECF No. 33. Preston filed a reply, ECF No. 34, and the court heard the parties’
arguments on November 16, 2020. ECF No. 37. For the reasons explained herein, the court
will DENY Preston’s motion to strike, but will ORDER the patties to re-open Dr.
Guerette’s deposition at Grimes’s and Wal-Mart’s expense so that Preston may question Dr.
Guerette about his changes, but nothing more.

I. Background

Preston was driving a Franklin County Public Schools bus on her usual daily route

when a tractor trailer driven by Grimes slammed into the front driver’s side of the bus.

Compl, ECF No. 1-1 at ff] 2-6. The tractor trailer is owned by and registered to Wal-Mart.
Case 7:19-cv-00243-MFU-RSB Document 43 Filed 01/15/21 Page 2of6 Pageid#: 1014

Id. at {[ 1. Preston filed a two-count negligence action against Grimes, Wal-Mart, and John
Doe in the state circuit court for Franklin County. Id. at 1-5. Grimes and Wal-Mart removed
the action to this court on March 15, 2019, which has diversity jurisdiction over the action
under 28 U.S.C. §§ 1441 and 1446, as the Preston is domiciled in Virginia, Grimes is
domiciled in North Carolina, and Wal-Mart is incorporated in Delaware and maintains its
principal place of business in Arkansas. ECF No. 1 at 1-3. The parties deposed Dr.
Guerette, an expert witness for Grimes and Wal-Mart, on June 23, 2020. ECF No. 32 at 1.

Preston received an etrata sheet for Dr. Guerette on August 31, 2020,! which makes
10 corrections to his deposition transcript. Id. In some instances, Dr. Guerette clarifies that
he had reviewed cettain materials before his deposition, such as by changing “I can’t give
you a definitive answer,” ECF No. 32-1, Guerette Dep. 15:19, to “I misspoke and upon
further review I did read the plaintiffs deposition,’ ECF No. 32-2, Guerette Errata Sheet
67:6-8. In other instances, he adds factual information seemingly derived from a post-
deposition teview, such as changing his response to a question regarding Preston’s first
reported incontinence following the accident from “two to three days” at the earliest with
some reports indicating later dates, Guerette Dep. 44:11-13, to “December 5th, 25 days after
the accident,” Guerette Errata Sheet 68:12-14.

II. Analysis
Federal Rule of Civil Procedure 30(e)(1) allows a deponent to review the transcript of

his deposition and make “changes in form or substance” by “signfing] a staternent listing the
p 8 y signing &

 

1 Federal Rule of Civil Procedure 30(e)(1) provides the deponent 30 days to make changes to his deposition.
Though Preston received the errata sheet two months after the deposition, she does not make any argument
that the changes were untimely and so the court considers the changes to have been made in a timely mannet.

2
Case 7:19-cv-00243-MFU-RSB Document 43 Filed 01/15/21 Page 3of6 Pageid#: 1015

changes and the reasons for making them.” “Courts in the Fourth Circuit uniformly allow
deponents to make minor form changes and corrections to transcription errors under Rule
30(e).” Grottoes Pallet Co., Inc. v. Graham Packaging Plastic Products, Inc., No. 5:15-cv-
00017, 2016 WL 93869, at *3 (W.D. Va. Jan. 7, 2016) (citing E.I. du Pont de Nemours & Co.

v. Kolon Indus., Inc., 277 F.R.D. 286, 296 (E.D. Va. 2011); Foutz v. Town of Vinton, Va.,

 

211 F.R.D. 293, 294 (W.D. Va. 2002)). The question raised here, which is identical to the
one raised in Grottoes Pallet Co., is “whether Rule 30(e) allows deponents to make
substantive, material changes to their prior testimony by means of an errata sheet.” 2016 WL
93869, at *3. Grimes and Wal-Mart do not deny that the changes Dr. Guerette proposes are
substantive but argue that they are allowed under Rule 30(e) and this court’s prior cases.
ECF No. 33 at 4. |

The Fourth Circuit has not yet defined the scope of Rule 30(e) and other circuits
have defined it somewhat differently. Id. (citing E.B.O.C. v. Skanska USA Bldg., Inc., 278

F.R.D. 407, 410-11 (W.D. Tenn. 2012) (collecting cases)); see also Ashmore for Wilson v.

 

Sullivan, No. 8:15-cv-00563-JMC, 2018 WL 507792, at *2 (D.S.C. Jan. 23, 2018) (“[C]ourts
are divided respecting the leeway to be given to deponents under Rule 30(e) to alter the
substance of prior testimony, and there is no controlling authority on point in the Fourth
Circuit....”). There are generally two approaches: the “traditional” approach and the

“modern” one. See id; see_also Foutz, 211 F.R.D. at 294; Gilliam v. Valmont-Columbia

 

 

Galvanizing, Inc., No, 3:13-cv-1575, 2015 WL 4429350, at *4 (D.S.C. July 20, 2015). The
traditional approach is quite permissive and “allows deponents to include almost any change

in an errata sheet, so long as the deponent meets the procedural requirements of Rule 30(e).”
Case 7:19-cv-00243-MFU-RSB Document 43 Filed 01/15/21 Page 4of6 Pageid#: 1016

Grottoes Pallet Co., 2016 WL 93869, at *3. The modern approach is narrower and only

allows “corrections to transcriptions errors made by the court reporter.” Id. (citing E.L. du

 

Pont, 277 F.R.D. at 298; Trout v. FirstEnergy Generation Corp., 339 F. App’x 560, 565 (6th
Cir. 2009)).

In Grottoes Pallet Co., this court adopted the case-by-case approach used by the
Thitd Circuit, which considers both the natute and the timing of the errata sheet changes.
2016 WL 93869, at *5 (citing EBC. Inc. v. Clark Blde. Sys., Inc., 618 F.3d 253, 268 Gd Cir.
2010)). Analogizing its approach to the “sham affidavit” doctrine, which prevents a party
from avoiding summary judgment merely by submitting an affidavit that contradicts prior
testimony, the Third Circuit explained:

Where proposed changes squarely conttadict earlier testimony materially

bearing on the case, preserving the original testimony or reopening the

deposition may often prove to be insufficient remedies. Moreover, requiring

trial judges in all cases to permit contradictory alterations could risk the defeat

of sammaty judgment in a large swath of cases for which a Rule 56 disposition

otherwise would be appropriate. Preservation of the original testimony for

impeachment at trial serves as cold comfort to the party that should have

prevailed at summary judgment. And reopening the deposition before

disposition might not be a sufficient remedy, for the deponent who has

reviewed his original testimony and settled on an opposite answer may prove

unimpeachable.
Grottoes Pallet Co., 2016 WL 93869, at *5 (quoting EBC. Inc., 618 F.3d at 268). “While the
Fourth Circuit has not adopted the Third Circuit’s case-by-case approach to Rule 30(e), it
has tecognized the sham affidavit docttine....” Grottoes Pallet Co., 2016 WL 93869, at *5
(citing Barwick v. Celotex Corp., 736 F.2d 946, 960 (4th Cir. 1984); Stevenson v. City of Seat
Pleasant. Md., 743 F.3d 411, 422 (4th Cir. 2014) (applying the sham affidavit doctrine)}). The

coutt is still persuaded that the case-by-case approach is best.
Case 7:19-cv-00243-MFU-RSB Document 43 Filed 01/15/21 Page5of6 Pageid#: 1017

But this case falls on the opposite end of the spectrum from Grottoes Pallet Co.
when it comes to timing. The errata sheet at issue in Grottoes Pallet Co. directly
contradicted prior testimony of other experts and was filed only five days before the
plaintiff's summary judgment deadline. 2016 WL 93869, at *6. Under those circumstances,
this court held that it would not allow the defendant “to use Rule 30(e) to inject new factual
disputes into the summary judgment record that did not exist previously.” Id.

This case is not under a similar time crunch. Trial is currently set to begin on June 28,
2021, and dispositive motions are due 75 days prior to that. ECF Nos. 30, 18. The parties
have ample time to factor into their case strategies the changes made in Dr. Guerette’s errata
sheet. Moreover, there’s no evidence that Dr. Guerette, Grimes, or Wal-Mart ate acting in
bad faith. Grimes and Wal-Mart plainly acknowledge that the errata sheet changes ate
substantive, but explain that Dr. Guerette was not accustomed to being deposed remotely
over Zoom, did not have access to all of his case materials, and made cettain mistakes in his
deposition because of these challenges. Preston acknowledges that the main impact of the
errata sheet is to undermine her impeachment of his credibility during the deposition. ECF
No. 32 at 4. As Grimes and Wal-Mart acknowledge, the proper remedy here is to re-open
the deposition so that Preston is afforded the opportunity to question Dr. Guerette about
his changes—not to strike the entire errata sheet. See id. (citing Foutz, 211 F.R.D. at 295).

III. Conclusion

For these reasons, the court will DENY Preston’s motion to strike Dr. Guerette’s

deposition errata sheet, ECF No. 31. To address her concerns, the court will ORDER that

Dr. Guerette’s deposition be re-opened at Grimes’s and Wal-Mart’s expense so that Preston
Case 7:19-cv-00243-MFU-RSB Document 43 Filed 01/15/21 Page 6of6 Pageid#: 1018

may question Dr. Guerette about his changes, but she may not question him about matters
beyond that.

The clerk is directed to send a copy of this memorandum opinion and accompanying
otder to all counsel of record. An appropriate order will be entered.

It isso ORDERED.

Entered: Ea iv, oz.

Warn

Michael F. Urbanski
Chief United States District Judge
